Case 2:19-cv-12543-AJT-PTM ECF No. 83, PageID.2059 Filed 08/20/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

MICHAEL C. WARD,

                 Petitioner,             Case No. 2:19-cv-12543
                                         Hon. Arthur J. Tarnow
v.

WILLIS CHAPMAN,

              Respondent.
______________________________/

ORDER TRANSFERRING PETITIONER’S APPLICATION TO PROCEED
ON APPEAL WITHOUT PREPAYING FEES AND COSTS (ECF NO. 80)
         TO THE SIXTH CIRCUIT COURT OF APPEALS

      Following this Court’s denial of Petitioner Michael C. Ward’s

application for a writ of habeas corpus, Petitioner filed several notices of

appeal, see ECF Nos. 44, 62, 67, 69, and 76, and his appeal remains

pending in the Sixth Circuit Court of Appeals. Now before the Court is

Petitioner’s application to proceed on appeal without prepaying fees and

costs. ECF No. 80. For the reasons stated below, the application will be

transferred to the Court of Appeals.

      Generally, a notice of appeal “confers jurisdiction on the court of

appeals and divests the district court of control over those aspects of the

case involved in the appeal.” Marrese v. Am. Acad. of Orthopaedic

Surgeons, 470 U.S. 373, 379 (1985) (citation omitted); see also Workman v.
Case 2:19-cv-12543-AJT-PTM ECF No. 83, PageID.2060 Filed 08/20/21 Page 2 of 2



                                                 Ward v. Chapman, 19-12543
Tate, 958 F. 2d 164, 167 (6th Cir. 1992). Petitioner’s notices of appeal thus

divest this Court of jurisdiction to consider his application to proceed in forma

pauperis on appeal. King v. Kowalski, No. 2:11-CV-12836, 2020 WL

6440921, at *1 (E.D. Mich. Nov. 3, 2020) (citing Johnson v. Woods, No.

5:12–11632; 2013 WL 557271, *2 (E.D. Mich. Feb. 13, 2013); Glick v. U.S.

Civil Service Com'n, 567 F. Supp. 1483, 1490 (N.D. Ill. 1983)) (other citation

omitted).

      Because jurisdiction over this action was transferred from the district

court to the Sixth Circuit Court of Appeals upon the filing of his notices of

appeal, Petitioner's application should be addressed by the Sixth Circuit. In

the interests of justice, a district court may transfer a case or pleading that

has been improperly filed in that court to the proper court. See 28 U.S.C. §

1631; Roman v. Ashcroft, 340 F.3d 314, 328 (6th Cir. 2003).

      Accordingly, the Clerk of the Court is DIRECTED to TRANSFER

Petitioner’s application to proceed in forma pauperis (ECF No. 80) to the

Sixth Circuit Court of Appeals.

      IT IS SO ORDERED.

                                           s/Arthur J. Tarnow
                                           Arthur J. Tarnow
                                           Senior United States District Judge

Dated: August 20, 2021

                                       2
